DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, corresponding to the invention disclosed in Fig. 1 and 2 and recited in claims 11 and 12, directed towards a method of 
using a “first control terminal” to obtain a “graphic code information” (i.e., two-dimensional code) from an “electronic device” (i.e., a TV) by scanning the graphic code information displayed on the electronic device, 
obtaining “instruction information” (i.e., a booting command) from a “second control terminal”, and 
operating the electronic device according to a matching result between the graphic code information and the instruction information.
Species II, corresponding to the invention disclosed in Fig. 3 and 4 and recited in claims 13-17 and 19-29, directed towards a method of 
transmitting a booting request from a first control terminal to a second control terminal, 
obtaining a graphic code information (i.e., booting two-dimensional code) and instruction information (i.e., verification two-dimensional code) at the second control terminal from the cloud, 
transmitting the graphic code information to the first control terminal and the instruction information to the electronic device
scanning, by the electronic device, the graphic code information displayed by the first control terminal,
operating the electronic device according to a matching result between the graphic code information and instruction information.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 11 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of operating the electronic device according to a matching result between the graphic code information and the instruction information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boucher et al., U.S. Patent Application Publication No. 2013/0303085.  Boucher discloses a step of operating an electronic device according to a matching result between a graphic code information and instruction information [para. 0107: “In some embodiments of the invention, such profile management and/or other automated functions may be performed using QR codes, bar codes, or other image-based `virtual tags 850`. For example, an office or other worker can be presented with a virtual QR code upon booting up his/her computer, based for example on location and/or time of day, etc., and upon scanning such virtual tag using camera or other image capture (sub)system 8240 in lieu of or in addition to NFC (sub)systems as described above, can initiate profile setting processes as described above”; para. 0171: “Additionally, secondary security measures 1720 may be associated with the tag, such as including a QR code with a tag 850, the QR code carrying additional identifying and/or security information related to the tag (and/or its cloud server address). In such embodiments including secondary security measures, a match may be required in the cloud as between a tag identifier and an additional identifier, such as the QR code, prior to allowing the device to engage in an action directed by the cloud server identified by the tag.”].

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov